     Case 8:19-cr-00061-JVS Document 171 Filed 06/04/20 Page 1 of 4 Page ID #:2714



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
17
                Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
18                                            FINDINGS REGARDING EXCLUDABLE TIME
                      v.                      PERIODS PURSUANT TO SPEEDY TRIAL
19                                            ACT
     MICHAEL JOHN AVENATTI,
20                                            NEW TRIAL DATE:
                Defendant.                      December 8, 2020, at 8:30 a.m.
21

22

23         The Court has read and considered the Stipulation Regarding

24   Request for (1) Continuance of Trial Date and (2) Findings of

25   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the

26   parties in this matter.      The Court has also considered Central

27   District of California General Orders 20-02, 20-03, 20-05, and 20-08,

28
     Case 8:19-cr-00061-JVS Document 171 Filed 06/04/20 Page 2 of 4 Page ID #:2715



 1   which address the ongoing public-health concerns relating to the

 2   COVID-19 pandemic.

 3         The Court hereby finds that the Stipulation, as well as the

 4   applicable General Orders regarding COVID-19, which this Court

 5   incorporates by reference into this Order, demonstrates facts that

 6   support a continuance of the trial date in this matter, and provides

 7   good cause for a finding of excludable time pursuant to the Speedy

 8   Trial Act, 18 U.S.C. § 3161.

 9          The Court further finds that:       (i) the ends of justice served

10   by the continuance outweigh the best interest of the public and

11   defendant in a speedy trial; (ii) failure to grant the continuance

12   would be likely to make a continuation of the proceeding impossible,

13   or result in a miscarriage of justice; (iii) failure to grant the

14   continuance would unreasonably deny defendant continuity of counsel

15   and would deny defense counsel the reasonable time necessary for

16   effective preparation, taking into account the exercise of due

17   diligence; and (iv) failure to grant the continuance would likely put

18   counsel, the parties, witnesses, jurors, and Court personnel at

19   unnecessary risk.

20         THEREFORE, FOR GOOD CAUSE SHOWN:

21         1.   The trial in this matter is continued from August 18, 2020,

22   to December 8, 2020, at 8:30 a.m.

23         2.   The Court also sets the following dates and deadlines:

24    Expert Witness Disclosure Deadline                        August 31, 2020
25    Defendant’s Reciprocal Discovery Deadline                 August 31, 2020
26    Deadline to File Pretrial Motions (Motions to             September 14, 2020
      Compel, Motions to Suppress, and Motion In
27    Limine)
28

                                           2
Case 8:19-cr-00061-JVS Document 171 Filed 06/04/20 Page 3 of 4 Page ID #:2716
     Case 8:19-cr-00061-JVS Document 171 Filed 06/04/20 Page 4 of 4 Page ID #:2717



 1         7.    Nothing in this Order shall preclude a finding that other

 2   provisions of the Speedy Trial Act dictate that additional time

 3   periods are excluded from the period within which trial must

 4   commence.    Moreover, the same provisions and/or other provisions of

 5   the Speedy Trial Act may in the future authorize the exclusion of

 6   additional time periods from the period within which trial must

 7   commence.

 8         IT IS SO ORDERED.

 9
      June 04, 2020
10
      DATE                                     HONORABLE JAMES V. SELNA
11                                             UNITED STATES DISTRICT JUDGE
12
     Presented by:
13
          /s/ Julian L. André
14    JULIAN L. ANDRÉ
      BRETT A. SAGEL
15    Assistant United States Attorneys
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4
